DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, corresponding presently to claims 1-30 and 41-48, and the species “K371D” in reference to SEQ ID NO:5, “homodimer”, and “T cell” in the reply filed on 29 July 2021 is acknowledged.  All species elections have been withdrawn in view of the finding of allowability with regard to the elected species. New claims 49 and 50 have been added and are nominally part of the elected Group III, notwithstanding their rejection for reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 49 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 recites “[t]he method of claim 1, wherein the variant ADA2 protein or catalytically active portion thereof has at least 95% sequence identity with the unmodified ADA2 protein of any of SEQ ID NOS: 5, 326-334, 340, 375 and 380-383…”  
Claim 49 recites “[t]he method of claim 1, wherein the unmodified ADA2 protein comprises the sequence of amino acids set forth in any of SEQ ID NOs: 5, 326-334, 340, 375 and 380-383 or is a catalytically active portion thereof.”
Claim 50 recites “[t]he method of claim 1, wherein the unmodified ADA2 protein consists of the sequence of amino acids set forth in any of SEQ ID NOs: 5, 326-334, 340, 375 and 380-383 or is a catalytically active portion thereof.”
Each of these claims depends from claim 1, which requires a sequence that is SEQ ID NO: 5 or is at least 95% identical to SEQ ID NO: 5. However, some of the sequences of claims 2, 49 and 50 are not at least 95% identical to SEQ ID NO: 5 and thus do not properly limit claim 1 from which these claims depend. For example, SEQ ID NO: 340 is only 92.7% identical, and SEQ ID NO: 375 is only 88.9% identical to SEQ ID NO: 5. Accordingly, claims 2, 49 and 50 do not further limit claim 1 from which they depend. This is not an exhaustive list, applicant should check each sequence to verify it properly depends from the sequence requirements of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-30 and 41-48 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633